DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, a model that includes an encoder, a vector generating unit and a decoder for processing an input image. Claim 1 also recites an encoder, a vector generating unit and a decoder for processing input information. Claim 8 depends from claim 1 and claim 1 recites an encoder, a vector generating unit and a decoder in broader terms and the information recited in claim 1 could be an image. Therefore, it is unclear, as recited, whether an encoder, a vector generating unit and a decoder in claim 8 are the same or different than claim 1.
Claim 9 recites, a model that includes a decoder that reproduces, from the vector, information input to the encoder. Claim 1 also recites a decoder that generates information corresponding to the vector and the vector is generated based on encoded information. Therefore, it is unclear, as recited, whether a decoder in claim 8 are the same or different than claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al (US 20160012314 A1).
Regarding claim 1, Ramamurthy discloses a learning apparatus (Ramamurthy [0015], “systems for automatically learning”) comprising: 
a generating unit that generates a model (Ramamurthy [0079], “processing circuit (functioning as a generating unit) capable of performing the desired functions” fig. 4 – a model generated by the processing circuit) that includes 
a learning unit that, when predetermined input information is input to the model, learns the model such that the model outputs output information corresponding to the input information and the predetermined matrix serves as a dictionary matrix of the input information (Ramamurthy fig. 4 – processing circuit that learns the model and produces an output information that corresponds to the input information; [0008] ‘FIG. 4 a flow chart illustrating a boosted dictionary learning process”; [0016], “patches, can be represented using a sparse linear combination of columns from a dictionary matrix … The dictionary can be either pre-defined (a predetermined dictionary matrix).”; [0079], “processing circuit (functioning as a learning unit) capable of performing the desired functions”).
Ramamurthy does not expressly disclose 
an encoder that encodes input information,
a vector generating unit that generates a vector by applying a predetermined matrix to the information encoded by the encoder, and 
a decoder that generates information corresponding to the information from the vector; 
However, Ramamurthy does suggest
an encoder that encodes input information (Ramamurthy [0037], “The chosen patches are then processed to remove the mean, followed by the removal of low-variance patches (encoding input information)”; [0079], “processing circuit (functioning as an encoder) capable of performing the desired functions”),
a vector generating unit that generates a vector by applying a predetermined matrix to the information encoded by the encoder (Ramamurthy [0016], “Given a data sample (the information) … and a dictionary matrix (predetermined matrix is applied to the information)  … the data approximated using the linear generative model as Da, where aεR.sup.M is the sparse coefficient vector (vector generated by the predetermined matrix based on information that is input).”; [0079], “processing circuit (functioning as a vector generating unit) capable of performing the desired functions”), and 
a decoder that generates information corresponding to the information from the vector (Ramamurthy [0064], “The final reconstruction (decode - generate information corresponding to the information from the vector) is obtained by suitably aggregating the approximations from the individual models.”; [0079], “processing circuit (functioning as a decoder) capable of performing the desired functions”);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include explicit encoders and decoders for training and processing data. This would have been done to filter relevant data and thereby improve the efficiency and accuracy of the system.
Regarding claim 2, Ramamurthy discloses the learning apparatus according to claim 1, wherein the learning unit learns the model such that the output information approaches the input information (Ramamurthy fig. 4; [0051], “generate the final approximation 410 (output information approaches input information).”).
Regarding claim 3, Ramamurthy discloses the learning apparatus according to claim 1, wherein the learning unit learns the model so as to encode the input information to a sparse vector (Ramamurthy [0016], “Given a data sample … and a dictionary matrix … the data approximated using the linear generative model as Da, where aεR.sup.M is the sparse coefficient vector (encoded input information comprising a sparse coefficient vector).”).
Regarding claim 6, Ramamurthy discloses the learning apparatus according to claim 1, further comprising: 
an acquiring unit that encodes predetermined input information by using an encoder learned by the learning unit (Ramamurthy [0037], “The chosen patches are then processed to remove the mean, followed by the removal of low-variance patches (encoding during the learning process)”; [0079], “processing circuit (functioning as an acquiring and a learning unit) capable of performing the desired functions”), and 
acquires a plurality of pieces of output information corresponding to the predetermined input information by using a vector generating unit and a decoder learned by the learning unit, while changing an encoding result (Ramamurthy fig. 4; [0037], “we compute the set of L approximations using the sparse model (a plurality of pieces of acquired output information).”); and 
a providing unit that provides the plurality of pieces of output information acquired by the acquiring unit (Ramamurthy [0079], “processing circuit (functioning as a providing unit to provide output information to the acquiring unit) capable of performing the desired functions”).
Regarding claim 7, The learning apparatus according to claim 6, wherein the acquiring unit identifies a predetermined number of base vectors in order from a largest coefficient among base vectors included in the dictionary matrix (Ramamurthy [0038], “set of coefficients in base model l as A.sub.l=[a.sub.l,1 a.sub.l,2 . . . , a.sub.l,T (a largest coefficient)], where a.sub.l,i is the coefficient vector of the i.sup.th sample for base model l (base vectors in order from a largest coefficient among base vectors included in the dictionary matrix)”), and 
acquires a plurality of pieces of output information corresponding to the input information while changing a value of a certain element corresponding to the identified base vectors among elements included in a coded vector that is obtained by encoding the input information (Ramamurthy fig. 4; [0024] “Here each coefficient vector a.sub.l is assumed to be sparse, and is obtained by solving for the optimization (1) with D.sub.l as the dictionary. The weights {β.sub.l}.sub.l=1.sup.L control the contribution of each base model to the ensemble (changing a value of a certain element corresponding to the identified base vectors among elements included in a coded vector that is obtained by encoding the input information).” [0037], “we compute the set of L approximations using the sparse model (a plurality of pieces of acquired output information corresponding to the input information).”).
Regarding claim 8, Ramamurthy discloses the learning apparatus according to claim 1, wherein the generating unit generates, as the model (Ramamurthy [0079], “processing circuit (functioning as a generating unit) capable of performing the desired functions” fig. 4 – a model generated by the processing circuit), a model that includes 
an encoder that encodes an input image (Ramamurthy fig. 4; [0037], “The chosen patches are then processed to remove the mean, followed by the removal of low-variance patches (encoding input image patches)”; [0079], “processing circuit (functioning as an encoder) capable of performing the desired functions”), 
a vector generating unit that generates a vector by applying a predetermined matrix to the encoded image (Ramamurthy fig. 4; [0016], “Given a data sample (the information) … and a dictionary matrix (predetermined matrix is applied to the information)  … the data approximated using the linear generative model as Da, where aεR.sup.M is the sparse coefficient vector (vector generated by the predetermined matrix based on information that is input).”; [0079], “processing circuit (functioning as a vector generating unit) capable of performing the desired functions”), and 
a decoder that generates an image corresponding to the image from the vector (Ramamurthy fig. 4; [0064], “The final reconstruction (decode - generate information corresponding to the image from the vector) is obtained by suitably aggregating the approximations from the individual models.”; [0079], “processing circuit (functioning as a decoder) capable of performing the desired functions”).
Regarding claim 9, Ramamurthy discloses the learning apparatus according to claim 1, wherein the generating unit generates, as the model, a model including a decoder that reproduces, from the vector, information input to the encoder (Ramamurthy [0064], “The final reconstruction (decode – reproduce from the vector, information that was input to the encoder; see, for example, fig. 4) is obtained by suitably aggregating the approximations from the individual models.”; [0079], “processing circuit (functioning as a decoder) capable of performing the desired functions”);
Claim 11 recites a method which corresponds to the function performed by the learning apparatus of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the method of claim 11.
Claim 12 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the learning apparatus of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the non-transitory computer-readable storage medium of claim 12.
Additionally Ramamurthy discloses anon-transitory computer-readable storage medium having stored therein a learning program that causes a computer to execute (Ramamurthy [0083], “program instructions stored … in memory storage unit 708 (FIG. 9) are executed by CPU 710 (FIG. 9). A portion of the program instructions, stored on these devices, can be suitable for carrying out at least part of the techniques described above”).
Claim 13 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the learning apparatus of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the non-transitory computer-readable storage medium of claim 13.
Additionally Ramamurthy discloses anon-transitory computer-readable storage medium having stored therein a learning program that causes a computer to execute (Ramamurthy [0083], “program instructions stored … in memory storage unit 708 (FIG. 9) are executed by CPU 710 (FIG. 9). A portion of the program instructions, stored on these devices, can be suitable for carrying out at least part of the techniques described above”).
when predetermined input information is input, the model output a plurality of pieces of output information corresponding to the predetermined input information while gradually changing encoded input information (Ramamurthy fig. 4; [0024] “Here each coefficient vector a.sub.l is assumed to be sparse, and is obtained by solving for the optimization (1) with D.sub.l as the dictionary. The weights {β.sub.l}.sub.l=1.sup.L control the contribution of each base model to the ensemble (gradually changing encoded input information).” [0037], “we compute the set of L approximations using the sparse model (output a plurality of pieces of output information corresponding to a predetermined input information).”).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy in view of Lo et al (US 20090290800 A1).
Regarding claim 4, Ramamurthy discloses the learning apparatus according to claim 1, but does not disclose wherein the learning unit learns the model such that vectors included in the predetermined matrix become orthogonal to one another.
However, Lo discloses the learning unit learns the model such that vectors included in the predetermined matrix become orthogonal to one another (Lo fig. 2; [0056] FIG. 2 shows expansion … for generating general orthogonal expansion (vectors included in a predetermined matrix expand/become orthogonal to one another) … of a given ternary vector”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramamurthy with Lo to implement a feature for an orthogonal expansion a matrix of vectors. This would have been done to ensure that the dimensions of the matrix are efficient and manageable. See, for example, Lo [0039], “to ensure the dimensionalities of vectors and matrices involved in the PU manageable”
Regarding claim 5, Ramamurthy in view of Lo discloses the learning apparatus according to claim 4, wherein the generating unit generates a model including a 
vector generating unit that integrates the predetermined matrix with the encoded information (Ramamurthy [0016], “Given a data sample XεR.sup.M (encoded information) … and a dictionary matrix (broadly interpreted as being integrated with the predetermined matrix)  … the data approximated using the linear generative model as Da, where aεR.sup.M is the sparse coefficient vector (vector generated by the predetermined matrix based on information that is input).”; [0079], “processing circuit (functioning as a vector generating unit) capable of performing the desired functions”)
but does not disclose
the learning unit learns the model such that column vectors included in the predetermined matrix become orthogonal to each other.
However, Lo discloses the learning unit learns the model such that column vectors included in the predetermined matrix become orthogonal to each other (Lo fig. 2; [0056] FIG. 2 shows expansion … for generating general orthogonal expansion (vectors included in a predetermined matrix expand/become orthogonal to one another) … of a given ternary vector”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramamurthy with Lo to implement a feature for an orthogonal expansion a matrix of vectors. This would have been done to ensure that the dimensions of the matrix are efficient and manageable. See, for example, Lo [0039], “to ensure the dimensionalities of vectors and matrices involved in the PU manageable”
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy in view of Rouhani et al (US 20210295166 A1).
Regarding claim 10, Ramamurthy discloses the learning apparatus according to claim 1, wherein the generating unit generates, as the model, but does not disclose a model that includes a convolutional neural network as the encoder.
However, Rouhani discloses a model that includes a convolutional neural network as the encoder (Rouhani [0051], “a plurality of local convolutional neural network”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramamurthy with Rouhani to include CNN in the learning process. This would have been done to use CNN for the purpose of automatically detect important features of the input data.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JITESH PATEL/Primary Examiner, Art Unit 2616